Citation Nr: 9901562	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis as secondary 
to service-connected residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1994 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back condition, as secondary to service-
connected residuals of spinal meningitis.  In August 1998 the 
veteran testified before a traveling member of the Board at 
the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  No competent medical evidence has been presented to show 
that the veterans arthritis is causally related to his 
service-connected residuals of spinal meningitis.


CONCLUSION OF LAW

The claim of secondary service connection for arthritis is 
not well-grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of or 
diagnosis of arthritis.  In April 1943 the veteran was 
hospitalized for approximately one month for treatment for 
spinal meningitis.  In November 1948 the RO granted service 
connection and a noncompensable percent rating for residuals 
of spinal meningitis.

On VA orthopedic examination in January 1981 the veteran 
complained of osteoarthritis of the spine and 
spondylolisthesis since 1975.  Spondylolisthesis, L5S1, 
symptomatic and arthritis of the spine, with kyphosis of the 
thoracic spine, were the pertinent diagnoses.  On VA general 
examination in December 1980 spinal meningitis, asymptomatic, 
was diagnosed by history.  On VA neurological consultation in 
December 1980 the impression was neck and back pain secondary 
to arthritis of the cervical and lumbar spine and back 
strain.

In March 1981 the RO granted a 10 percent rating for the 
veterans residuals of spinal meningitis.  The RO noted that 
there was no symptomatology shown as residuals of spinal 
meningitis, however, the rating schedule mandated a minimum 
10 percent evaluation.  

On VA examination in May 1994, the veteran reported that he 
had chronic low back pain ever since he had spinal meningitis 
in 1943.  Examination revealed dorsal kyphoscoliosis, with 
convexity to the left, and no apparent localized tenderness 
throughout the lumbosacral spine and paraspinal muscle area.  
The assessment was residuals from history of spinal 
meningitis, chronic low back pain.  X-rays showed spondylosis 
with spondylolisthesis at L5, and spina bifida occulta at L5.

In his December 1994 notice of disagreement (NOD) the veteran 
claimed that a physician at Holy Spirit Hospital told him 
there was a relationship between his back condition 
(arthritis) and spinal meningitis.  The RO attempted to 
obtain such treatment records.  A February 1995 letter noted 
that there was no record of the veteran receiving treatment 
from Holy Spirit Hospital dating back to October 1993. 

VA medical center (VAMC) outpatient treatment records from 
March 1994 to September 1997 show that the veteran received 
ongoing treatment for arthritis and chronic low back pain.  
There is no indication in these records that his arthritis is 
related to his service-connected spinal meningitis.

In a March 1997 letter, an osteopath at the Philadelphia 
VAROIC, indicated that he had reviewed the veterans claims 
folder, including service medical records and VA examinations 
and noted that the veteran had meningitis during service in 
1943 and was hospitalized for approximately four months.  
After he  was discharged to full duty, he served the 
remainder of his active duty until December 1945, with no 
recorded complaints or treatment for any type of back 
problems or recurrence of meningitis.  After service, the 
initial indication of any back or neck problem was in 1980, 
thirty seven years after the inservice episode of meningitis.  
It was noted that none of the neurologists or orthopedists 
who examined the veteran had associated his current back 
problems with his service-connected spinal meningitis.  The 
reviewer opined that the veterans present complaints were 
not service related on either a direct or secondary basis.  

In August 1998 the veteran testified at a hearing before a 
traveling member of the Board.  He claimed that his back had 
bothered him since he had spinal meningitis in 1943.  He 
indicated that he had flare-ups during the last two years 
of service, but he treated himself by trying to take it easy 
and taking over-the-counter medication.  He went on sick call 
once in a while.  After his discharge, his back bothered him 
off and on.  He claimed he had problems with his back prior 
to 1980, which was when he first went to the VA for 
treatment.  He indicated that he was working construction 
during the 1980s and retired in 1986.  He reported arthritic 
changes and problems in the upper and lower back.  He 
received treatment consisting of a check-up and a refill of 
prescriptions at the Camp Hill VAMC every three months.  He 
indicated that one of the doctors at the Camp Hill VAMC told 
him that the arthritis in his back was due to spinal 
meningitis.  He stated that it was not his regular doctor, 
but just a doctor who saw him sitting with his shirt off and 
noted that he had a crooked back.  The veteran also claimed 
that his private doctor, Dr. Guiser, saw his x-rays and 
associated the arthritis with the spinal meningitis.  He 
reported that Dr. Guiser had taken x-rays three weeks prior 
because he had neck pain and could not move his neck or back.  
The veteran reported that he would probably be submitting an 
opinion from Dr. Guiser.  He was advised that the case would 
be held in abeyance for 90 days for him to afford him the 
opportunity to do so.  

Private treatment records from L.G. Guiser, M.D., P.C., 
submitted at the hearing show that the veteran was seen in 
June 1998 for complaints of left shoulder and neck pain.  The 
assessment was supraspinatus muscle strain/sprain.  A July 
1998 treatment record shows that the veteran was seen again 
for left shoulder and neck pain.  He indicated that the pain 
was intermittent with numbness and tingling radiating down 
the posterior aspect of the left arm.  No diagnosis was 
provided.  

Analysis

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If the veteran has not presented 
a well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  For a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Accordingly, a well 
grounded claim of secondary service connection requires 
evidence of a nexus between the disability for which service 
connection is claimed and a disability which is already 
service connected.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  To demonstrate the 
existence of a chronic disease in service or in the 
presumptive period, lay evidence will suffice if the 
disability is of a type as to which lay observation is 
competent to identify its existence.  Otherwise, medical 
evidence is necessary.  Savage v. Gober, 10 Vet. App. 488 
(1997).

It is neither claimed, nor shown, that arthritis was 
manifested in service or in the first postservice year.  
Direct service connection for the disorder, based on 
incurrence in service (or on a presumptive basis) is not 
claimed.  The veteran contends that he has arthritis as a 
result of the spinal meningitis he had during service.  
Although arthritis has been diagnosed on VA examinations, 
first in December 1980 and more recently in May 1994, it was 
not reported to be related to service-connected residuals of 
spinal meningitis.  A VA physician who reviewed the file 
specifically stated in a March 1997 opinion that the 
veterans back problems (arthritis) were not related to the 
spinal meningitis he had in service.  The veteran has 
submitted no competent (medical) evidence to support his 
assertion that he has arthritis due to the spinal meningitis 
in service.  Lay statements, such as his own assertions, are 
not competent evidence in this matter.  As a layperson he 
does not have the expertise to establish a medical diagnosis 
or medical etiology.  Layno v. Brown, 6 Vet. App. 465 (1994); 
King, supra, Savage, supra.  There is also no evidence that 
the spinal meningitis aggravated the veterans arthritis.  
The Board notes that the veteran indicated at his August 1998 
hearing that he would be submitting additional (medical) 
nexus evidence.  For that reason the case was held in 
abeyance 90 days.  No further evidence was received.  Without 
competent evidence that arthritis is caused or aggravated by 
the residuals of spinal meningitis, this claim of secondary 
service connection is not well-grounded.  Caluza, supra.


ORDER

Secondary service connection for arthritis is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
